 

EXHIBIT 10.2

 
PLEDGE AND SECURITY AGREEMENT
 
PLEDGE AND SECURITY AGREEMENT (this “Agreement”), is made as of March [ ], 2020
(the “Funding Date”) by and among CLR ROASTERS, LLC, a Florida limited liability
company (“Pledgor”), YOUNGEVITY INTERNATIONAL, INC, a Delaware corporation (the
“Company”); and THE PURCHASERS LISTED ON EXHIBIT A (individually the "Secured
Creditor" and collectively, the “Secured Creditors”) TO THOSE CERTAIN NOTE
PURCHASE AGREEMENTS, DATED AS OF MARCH [ ], 2020 BETWEEN THE COMPANY AND THE
SECURED CREDITORS (the "Purchase Agreement").
 
WHEREAS, the Secured Parties have each entered into a Purchase Agreement with
the Company;
 
WHEREAS, on or after the Funding Date, the Secured Parties have purchased Notes
(the "Notes") in an amount of up to $5,000,000 from the Company;
 
WHEREAS, as collateral to secure payment and performance of the Obligations set
forth in the Purchase Agreement and the Notes, the Company and Pledgor have
entered into this Agreement and Pledgor has granted to the Secured Party a Lien
and security interest in and to all of the Collateral (as defined below).
 
NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Secured Creditors to accept the Note, the Pledgor hereby
agrees with the Secured Creditor as follows:
 
SECTION 1. Definitions. All terms used in this Agreement which are defined in
Article 9 of the Uniform Commercial Code (the “Code”) currently in effect in the
State of Delaware and which are not otherwise defined herein shall have the same
meanings herein as set forth therein.
 
SECTION 2. Pledge and Grant of Security Interest. (a) As collateral security for
all of the Obligations (as defined in Section 3 hereof), the Pledgor hereby
pledges, assigns and grants to the Secured Creditor a continuing security
interest in all of the property described on Exhibit “B” to this Agreement (the
“Pledged Collateral”); and (ii) all proceeds of the foregoing.
 
(b)           The Pledgor hereby represents and warrants to the Secured Creditor
as follows:
 
(i)           
The Pledged Collateral is not pledged to secure any indebtedness other than the
Notes;
 
(ii)           
The execution, delivery, and performance of the Pledgor of this Agreement will
not violate any provision of law, any order of any court or other agency of
government, or any agreement or other instrument to which the Pledgor is a party
or by which the Pledgor is bound, or be in conflict with, result in a breach of
or constitute (with due notice, lapse of time, or both) a default under any such
agreement or other instrument, or result in the creation or imposition of any
lien, charge, or encumbrance of any nature whatsoever upon any of the property
of assets of the Pledgor, except as contemplated by the provisions of this
Agreement;
 
(iii)           
This Agreement constitutes the legal, valid and binding obligation of the
Pledgor and is enforceable against the Pledgor in accordance with the terms
hereof; and
 
(iv)           
The Pledgor is the legal and beneficial owner of the Pledged Collateral.
 
 

 
 
SECTION 3. Security for Obligations. The security interest created hereby in the
Pledged Collateral constitutes continuing collateral security for all of the
following obligations, whether now existing or hereafter incurred (the
“Obligations”):
 
(a)           the prompt payment by the Company, as and when due and payable, of
all amounts owing by it in respect of the Notes; and
 
(b)           the due performance and observance by the Pledgor of all of its
other obligations from time to time existing under this Agreement.
 
SECTION 4. Covenants as to the Pledged Collateral. So long as any of the
Obligations shall remain outstanding, the Pledgor will not create or suffer to
exist any lien, security interest or other charge or encumbrance upon or with
respect to any Pledged Collateral except for the security interest created
hereby.
 
SECTION 5. Additional Provisions Concerning the Pledged Collateral. The Pledgor
hereby authorizes the Secured Creditor to file, without the signature of the
Pledgor where permitted by law, one or more financing or continuation
statements, and amendments thereto, relating to the Pledged Collateral.
 
SECTION 6. Remedies Upon Default. If any Event of Default under the Note shall
have occurred and be continuing:
 
(a)           The Secured Creditors may, exercise in respect of the Pledged
Collateral, in addition to other rights and remedies provided for herein or
otherwise available to them, all of the rights and remedies of a secured party
on default under the Code then in effect in the State of Delaware, and without
limiting the generality of the foregoing and without notice except as specified
below, sell the Pledged Collateral or any part thereof in one or more parcels at
public or private sale at such price or prices and on such other terms as the
Secured Creditors may deem commercially reasonable. The Pledgor agrees that, to
the extent notice of sale shall be required by law, at least five days’ notice
to the Pledgor of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable notification. The
Secured Creditors shall not be obligated to make any sale of Pledged Collateral
regardless of notice of sale having been given. The Secured Creditors may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.
 
(b)           All cash proceeds received by the Secured Creditors in respect of
any sale of, collection from, or other realization upon, all or any part of the
Pledged Collateral shall be applied by the Secured Creditors against the
Obligations. Any surplus of such cash or cash proceeds held by the Secured
Creditor sand remaining after payment in full of all of the Obligations shall be
paid over to the Pledgor or to such person as may be lawfully entitled to
receive such surplus.
 
(c)           In the event that the proceeds of any such sale, collection or
realization are insufficient to pay all amounts to which the Secured Creditors
are legally entitled, the Company shall remain liable for the deficiency and the
Secured Creditors shall retain all rights to collect on such Obligations
provided by applicable law.
 
SECTION 7. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed, faxed or delivered, if to the
Company or Pledgor, to them at the Company’s address set forth above; and if to
the Secured Creditors, to the address set forth opposite their name on Exhibit A
hereto; or as to any of such parties at such other address as shall be
designated by such parties in a written notice to the other parties hereto
complying as to delivery with the terms of this Section 7. All such notices and
other communications shall be effective (i) if mailed, when deposited in the
mail, (ii) if faxed, when the facsimile transmission is acknowledged as
received, or (iii) if delivered, upon delivery.
 
 

 
 
SECTION 8. Miscellaneous.
 
(a)           No amendment of any provisions of this Agreement shall be
effective unless it is in writing and signed by the Pledgor and the Secured
Creditors, and no waiver of any provision of this Agreement, and no consent to
any departure by the Pledgor, shall be effective unless it is in writing and
signed by the Secured Creditors, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
 
(b)           No failure on the part of the Secured Creditors to exercise, and
no delay in exercising, any right hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The rights and
remedies of the Secured Creditors provided herein are cumulative and are in
addition to, and not exclusive of, any rights or remedies provided by law.
 
(c)           Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceabilty without invalidating the
remaining portions hereof or thereof or affecting the validity or enforceability
of such provision on any other jurisdiction.
 
(d)           This Agreement shall create a continuing security interest in the
Pledged Collateral and shall (i) remain in full force and effect until the
payment in full or release of the Obligations and (ii) be binding on the Pledgor
and its assigns and shall inure, together with all rights and remedies of the
Secured Creditors hereunder, to the benefit of the Secured Creditors and their
heirs, successors and assigns.
 
(e)           Upon the satisfaction in full of the Obligations: (i) this
Agreement and the security interest created hereby shall terminate and all
rights to the Pledged Collateral shall revert to the Pledgor, and (ii) the
Secured Creditors will, upon the Pledgor’s request at the Pledgor’s expense, (A)
return to the Pledgor such of the Pledged Collateral as shall not have been sold
or otherwise disposed of or applied pursuant to the terms hereof and (B) execute
and deliver to the Pledgor such documents as the Pledgor shall reasonably
request to evidence such termination.
 
(f)           This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, except as required by mandatory
provisions of law and except to the extent that the validity and perfection or
the perfection and the effect of perfection or non-perfection of the security
interest created hereby, or remedies hereunder, in respect of any particular
Pledged Collateral are governed by the law of a jurisdiction other than the
State of Delaware. The parties hereto agree that all actions or proceedings
arising in connection with this Agreement shall be tried and litigated
exclusively in the State and Federal courts located in Delaware. The
aforementioned choice of venue is intended by the parties to be mandatory and
not permissive in nature, thereby precluding the possibility of litigation
between the parties with respect to or arising out of this Agreement in any
jurisdiction other than that specified in this paragraph. Each party hereby
waives any right it may have to assert the doctrine of forum non conveniens or
similar doctrine or to object to venue with respect to any proceeding brought in
accordance with this paragraph, and stipulates that the State and Federal courts
located in Delaware shall have in personam jurisdiction and venue over each of
them for the purpose of litigating any dispute, controversy, or proceeding
arising out of or related to this Agreement. Each party hereby authorizes and
accepts service of process sufficient for personal jurisdiction in any action
against it as contemplated by this paragraph by registered or certified mail,
return receipt requested, postage prepaid, to its address for the giving of
notices as set forth in this Agreement. Any final judgment rendered against a
party in any action or proceeding shall be conclusive as to the subject of such
final judgment and may be enforced in other jurisdictions in any manner provided
by law.
 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.
 
YOUNGEVITY INTERNATIONAL INC.
 
 
By:           __________________________________  Name: David Briskie
Title: President
 
 
CLR ROASTERS LLC
 
 
By:           __________________________________  Name:
Title:
 
 


 
 
SECURED CREDITORS
 
[NAME OF INVESTOR]
 
 
 
By:           __________________________________  Name:
Title:
 
 



 
 
EXHIBIT A
 
LIST OF SECURED CREDITORS
 
 
 
A-1


 
 
EXHIBIT B
 
COLLATERAL
 
 
 
All of CLR’s rights to receive $0.225 per pound of green coffee shipped by it
from Flores Zeldon Importer and Exporter, LTD under that certain Finance,
Security and AR AP Monetization Agreement, dated ________ 2020 by and between
H&H Coffee Group Export Corp., H&H Export Y Cia. Ltda and CLR.
 
B-1

